Mr. Justice Mitchell,
dissenting:
In 1871 Gilmore as administrator of Woods and others was cited to account, and an auditor was appointed to hear the evidence and report. In 1874 the auditor filed a report in which he charged Hon. Frederick Watts with the balance which he found due from the accountant. In what capacity Judge Watts was thus charged, the record maybe searched in vain to discover. He was not administrator, for the letters were issued to Gilmore and he it was who was cited and brought into court to account; he was not administrator de son tort, for whatever he did in regard to the estate was done as attorney for Gilmore the legal accountant; if he could be regarded as a debtor to the estate by reason of the receipt of its money, then he was an alleged debtor who disputed owing any debt, and the orphans’ court was not the tribunal to settle that dispute, even if it brought 'him before it by any recognized process, which it admittedly did not.
The account is a hotchpotch of purchase money for a house due by Mrs. Gilmore, wages due to her son James, money received by Judge Watts as attorney for Gilmore in three separate estates, and some of it paid out to the heirs of Catharine Kerby, all jumbled together in a manner that might possibly be pardoned to a country squire, but can hardly be excused in a member of the able and learned bar of Cumberland. Yet on *15this report the orphans’ court made a decree, and eighteen years later, after Judge Watts was dead, this decree was presented as a claim against his estate. These are the undisputed jurisdictional facts which no gloss can change, no intermixture of irrelevant matters can obscure, nor any discussion of conflicting evidence shake the force of. Into such discussion it is not worth while to enter. All that need be said is well stated by the learned auditor in the present case, and for the reasons presented by him I am of opinion that the decree of the orphans’ court in 1875 so far as it related to Judge Watts was without jurisdiction of either person or subject-matter, and was absolutely void.
Mr. Justice Thompson concurred in the dissent.